Case 1:18--:‘.'-1-3534-NEle Document 45 Filed 02/20/19 Page 1 of 23

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CERTAIN LONDON MARKET
COMPANY REINSURERS,
Plaintiffs,
v. CIVIL ACTION NO. 18-10534-NMG
LAMORAK INSURANCE
COMPANY, f/k/a ONEBEACON
AMERICA INSURANCE

COMPANY,
Defendant.

REPORT AND RECOMMENDATION ON
PLATNTIFFS’ MOTION FOR REMAND (#6).

KELLEY, U.S.M.J.

l. Introduction.

This is a reinsurance case in which plaintiffs, Certain London Market Company
Reinsurers (LMR) ,l sued defendant Lamorak Insurance Company in Massachusetts state court.
Lamorak removed the matter to this court. LMR has moved to remand, arguing that a related
case presently pending in state court involving another reinsurer, Certain Underwriters of
Lloyd’s, London (Lloyd’s), is parallel to this case, and thus this court should abstain from
hearing this case under the rule of Colorado Rr'ver Water Conservatz'on Dz'st. v. Um'tea’ Sm!es,
424 U.S. 800, 821 (1976), or Brfllhart v. Excess Ins. Co. ofAm., 316 U.S. 491 (1942), as later
affirmed in Wilton v. Seven Falls Co., 515 U.S. 277 (1995). (#6.) Lamoral< opposed the motion,

and LMR replied. (##l l, 20.) The parties filed supplemental briefs, and the court held an oral

 

' LMR includes Turegum lnsurance Company, Assicurazioni Generali S.p.A. UK Branch,
Nat`ional Casualty Company, National Casualty Company of America Ltd., Dominion Insurance
Company Ltd., Stronghold Insurance Company Ltd., and Allianz Suisse Versicherungs-
Gesellschaft AG. (#l-l at 4.)

?p?mji a.vu£ Qa.c.¢-»~Wo€a;f;rv} acade amf
METM, §7§¢7§,~;¢;.1/ 1/§1>;7 3/5’//?

